             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

DIGIMEDIA TECH, LLC,

               Plaintiff,
                                                           CIVIL ACTION
        v.
                                                           NO. ___________________
FUJIFILM HOLDINGS AMERICA
CORPORATION,
                                                           Jury Trial Demanded
               Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff DigiMedia Tech, LLC (“Plaintiff”) files this Complaint for Patent Infringement

against Defendant, and states as follows:

                                        THE PARTIES

       1.      Plaintiff is a limited liability company organized and existing under the

laws of the State of Georgia, having its principal office at 44 Milton Ave., Suite 254,

Alpharetta, GA 30009.

       2.      Defendant Fujifilm Holdings America Corporation (“Defendant”) is a

corporation organized and existing under the laws of the State of Delaware, with a

principal office located at 200 Summit Lake Drive, Valhalla, NY 10595. Defendant

maintains a regular and established place of business in this judicial district at 200

Summit Lake Drive, Valhalla, NY 10595.

                                JURISDICTION AND VENUE

       3.      This Court has exclusive subject matter jurisdiction over this case pursuant

to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises under the Patent
             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 2 of 10



Laws of the United States, 35 U.S.C. § 1 et seq., including, without limitation, 35

U.S.C. §§ 271, 281, 284, and 285.

        4.    This Court has personal jurisdiction over Defendant because Defendant

has minimum contacts with the State of New York, and has purposefully availed itself

of the privileges of conducting business in the State of New York. For example, on

information and belief, Defendant has sold or offered to sell infringing products in the

State of New York and in this Judicial District, or has manufactured accused products

and provided them to intermediaries for distribution throughout the country, including

in the State of New York and this Judicial District, with knowledge of this distribution.

        5.    Venue is proper in this Court as to Defendant pursuant to 28 U.S.C.

§ 1391, and 28 U.S.C. § 1400(b) on the grounds that Defendant has committed acts of

infringement in and maintains a regular and established place of business in this Judicial

District.

                               FACTUAL BACKGROUND

The ’635 Patent

        6.    Plaintiff is the owner by assignment of all right, title, and interest in and to

United States Patent No. 6,914,635, entitled “Microminiature Zoom System for Digital

Camera” (“the ’635 patent”), including the right to sue for all past, present, and future

infringement, which assignment was duly recorded in the United States Patent and

Trademark Office (“USPTO”).

        7.    A true and correct copy of the ’635 patent is attached hereto as Exhibit A.

The ʼ635 patent is incorporated herein by reference.

        8.    The application that became the ’635 patent was filed on February 8,

2001.


                                              2
             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 3 of 10



       9.     The ’635 patent issued on July 5, 2005, after a full and fair examination by

the USPTO.

       10.    The ’635 patent is valid and enforceable and directed to eligible subject

matter.

       11.    The elements recited in the asserted claims of the ’635 patent were not

well-understood, routine, or conventional when the application that became the ʼ635

patent was filed.

       12.    The claims of the ’635 patent are directed to technical solutions to the

technical problem of providing zoom, autofocus, and other features to increasingly

compact digital cameras. Other features the claimed invention enables include such

things as anti-shake and image stabilization. The ’635 patent discloses and claims

technical solutions to providing such features in increasingly compact digital cameras

through, for example, a micro-electromechanical system support mechanism with at

least two positions of movement. The claims of the ’635 patent thus allow features like

zoom, autofocus, anti-shake, and image stabilization to be provided even in increasingly

compact digital cameras. The inventions claimed in the ’635 patent therefore provide

technical solutions to this technical problem, are not abstract, and claim patentable

subject matter.


The ’706 Patent

       13.    Plaintiff is the owner by assignment of all right, title, and interest in and to

United States Patent No. 6,545,706, entitled “System, Method and Article of

Manufacture for Tracking a Head of a Camera-Generated Image of a Person” (“the ’706




                                              3
             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 4 of 10



patent”), including the right to sue for all past, present, and future infringement, which

assignment was duly recorded in the USPTO.

       14.    A true and correct copy of the ’706 patent is attached hereto as Exhibit B.

The ʼ706 patent is incorporated herein by reference.

       15.    The application that became the ’706 patent was filed on July 30, 1999.

       16.    The ’706 patent issued on April 8, 2008, after a full and fair examination

by the USPTO.

       17.    The ’706 patent is valid and enforceable and directed to eligible subject

matter.

       18.    The elements recited in the asserted claims of the ’706 patent were not

well-understood, routine, or conventional when the application that became the ʼ706

patent was filed.

       19.    The claims of the ’706 patent are directed to technical solutions to the

technical problem of how to identify a head in an image. One of various reasons this is

important is to assist in focusing a digital camera. Since many camera users are not

trained in how to properly focus a camera, and because many photographs are candid

shots of moving subjects, the problem calls for technical solutions. The ’706 patent

discloses and claims such technical solutions. For example, the ’706 patent recognized

that while a number of different techniques could be used to identify a head portion of a

subject in an image, no single technique is foolproof. Thus, the ’706 patent discloses

applying at least two techniques to identify a head portion and basing the detection of

heads on the results of the two techniques. This approach overcomes a problem that any

particular technique may be fooled by or rendered inapplicable by particular




                                             4
             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 5 of 10



circumstances (e.g., lighting conditions, orientation of the subject to the camera, etc.).

The inventions claimed in the ’706 patent therefore provide technical solutions to this

technical problem, are not abstract, and claim patentable subject matter.


The ’476 Patent

       20.    Plaintiff is the owner by assignment of all right, title, and interest in and to

United States Patent No. 7,715,476, entitled “System, Method and Article of

Manufacture for Tracking a Head of a Camera-Generated Image of a Person” (“the ’476

patent”), including the right to sue for all past, present, and future infringement, which

assignment was duly recorded in the USPTO.

       21.    A true and correct copy of the ’476 patent is attached hereto as Exhibit C.

The ʼ635 patent is incorporated herein by reference.

       22.    The application that became the ’476 patent was filed on April 21, 2005.

       23.    The ʼ476 patent claims priority to the application that became the ’706

patent, filed on July 30, 1999.

       24.    The ’476 patent issued on May 11, 2010, after a full and fair examination

by the USPTO.

       25.    The ’476 patent is valid and enforceable and directed to eligible subject

matter.

       26.    The elements recited in the asserted claims of the ’476 patent were not

well-understood, routine, or conventional when the application that became the ʼ476

patent was filed.

       27.    The claims of the ’476 patent are directed to technical solutions to the

technical problem of how to identify a head in an image. One of various reasons this is



                                              5
             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 6 of 10



important is to assist in focusing a digital camera. Since many camera users are not

trained in how to properly focus a camera, and because many photographs are candid

shots of moving subjects, the problem calls for technical solutions. The ’476 patent

discloses and claims such technical solutions. For example, the ’476 patent recognized

that while a number of different techniques could be used to identify a head portion of a

subject in an image, no single technique is foolproof. Thus, the ’476 patent discloses

applying at least two techniques to identify a head portion and basing the detection of

heads on the results of the two techniques. This approach overcomes a problem that any

particular technique may be fooled by or rendered inapplicable by particular

circumstances (e.g., lighting conditions, orientation of the subject to the camera, etc.).

The inventions claimed in the ’476 patent therefore provide technical solutions to this

technical problem, are not abstract, and claim patentable subject matter.

                  COUNT I – INFRINGEMENT OF THE ʼ635 PATENT

       28.     Plaintiff realleges and incorporates by reference the allegations set forth

above, as if set forth verbatim herein.

       29.     Defendant has been and is now making, using, selling, offering for sale,

and/or importing products that incorporate one or more of the inventions claimed in the

ʼ635 patent.

       30.     For example, Defendant infringes at least claim 1 of the ʼ635 patent, either

literally or under the doctrine of equivalents, in connection with Defendant’s Fujifilm

GFX100 products as detailed in the preliminary claim chart attached hereto as Exhibit D

and incorporated herein by reference.

       31.     Defendant’s infringing activities are and have been without authority or

license under the ’635 patent.


                                              6
             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 7 of 10



       32.     Plaintiff has been, and continues to be, damaged by Defendant’s

infringement of the ʼ635 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a reasonable royalty.

       33.     Prior to filing this action, Plaintiff specifically notified Defendant in writing of

their infringement of the ’635 patent.

       34.     Defendant has continued to infringe the ’635 patent despite receiving this notice

and having actual knowledge of the ’635 patent at least since receiving such notice, and

Defendant’s infringement has therefore been willful.

       35.     Based at least on Defendant’s willful infringement, this case should be declared

exceptional, and Plaintiff should be awarded its costs, attorney’s fees, and both pre- and post-

judgment interest.

                   COUNT II – INFRINGEMENT OF THE ʼ706 PATENT

       36.     Plaintiff realleges and incorporates by reference the allegations set forth

above, as if set forth verbatim herein.

       37.     Defendant has been and is now making, using, selling, offering for sale,

and/or importing products that incorporate one or more of the inventions claimed in the

ʼ706 patent.

       38.     For example, Defendant infringes at least claim 19 of the ʼ706 patent,

either literally or under the doctrine of equivalents, in connection with Defendant’s

Fujifilm X-T30 products, as detailed in the preliminary claim chart attached hereto as

Exhibit E and incorporated herein by reference.

       39.     Defendant’s infringing activities are and have been without authority or

license under the ʼ706 patent.




                                                  7
             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 8 of 10



       40.     Plaintiff has been, and continues to be, damaged by Defendant’s

infringement of the ʼ706 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a reasonable royalty.

       41.     Prior to filing this action, Plaintiff specifically notified Defendant in writing of

their infringement of the ʼ706 patent.

       42.     Defendant has continued to infringe the ʼ706 patent despite receiving this notice

and having actual knowledge of the ʼ706 patent at least since receiving such notice, and

Defendant’s infringement has therefore been willful.

       43.     Based at least on Defendant’s willful infringement, this case should be declared

exceptional, and Plaintiff should be awarded its costs, attorney’s fees, and both pre- and post-

judgment interest.

                  COUNT III – INFRINGEMENT OF THE ʼ476 PATENT

       44.     Plaintiff realleges and incorporates by reference the allegations set forth

above, as if set forth verbatim herein.

       45.     Defendant has been and is now making, using, selling, offering for sale,

and/or importing products that incorporate one or more of the inventions claimed in the

ʼ476 patent.

       46.     For example, Defendant infringes at least claim 21, 22, and 23 of the ʼ476

patent, either literally or under the doctrine of equivalents, in connection with

Defendant’s Fujifilm X-T2 products, as detailed in the preliminary claim chart attached

hereto as Exhibit F and incorporated herein by reference.

       47.     Defendant’s infringing activities are and have been without authority or

license under the ʼ476 patent.




                                                  8
             Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 9 of 10



       48.     Plaintiff has been, and continues to be, damaged by Defendant’s

infringement of the ʼ476 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a reasonable royalty.

       49.     Prior to filing this action, Plaintiff specifically notified Defendant in writing of

their infringement of the ʼ476 patent.

       50.     Defendant has continued to infringe the ʼ476 patent despite receiving this notice

and having actual knowledge of the ʼ476 patent at least since receiving such notice, and

Defendant’s infringement has therefore been willful.

       51.     Based at least on Defendant’s willful infringement, this case should be declared

exceptional, and Plaintiff should be awarded its costs, attorney’s fees, and both pre- and post-

judgment interest.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable.

                                     PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court find in its favor and against Defendant, and

that the Court grant Plaintiff the following relief:

       A.      Entry of judgment that Defendant has infringed one or more claims of the

               ʼ635 patent, and that this infringement has been willful,

       B.      Entry of judgment that Defendant has infringed one or more claims of the

               ʼ706 patent, and that this infringement has been willful,

       C.      Entry of judgment that Defendant has infringed one or more claims of the

               ʼ476 patent, and that this infringement has been willful,

       D.      Damages in an amount to be determined at trial for Defendant’s

               infringement, which amount cannot be less than a reasonable royalty,


                                                   9
     Case 7:20-cv-04140 Document 1 Filed 05/29/20 Page 10 of 10



E.     Entry of judgment that this case is exceptional, and that Plaintiff be

       awarded all of its costs, expenses, and attorney’s fees incurred in

       connection with this action,

F.     Pre-judgment and post-judgment interest on the damages assessed, and

G.     Such other and further relief, both at law and in equity, to which Plaintiff

       may be entitled and which the Court deems just and proper.


This 29th day of May, 2020.

                                           /s/Daniel A. Kent
                                           Daniel A. Kent
                                             dankent@kentrisley.com
                                             Tel: (404) 585-4214
                                             Fax: (404) 829-2412
                                           Stephen R. Risley
                                             steverisley@kentrisley.com
                                             Tel: (404) 585-2101
                                             Fax: (404) 389-9402
                                           Cortney S. Alexander
                                             cortneyalexander@kentrisley.com
                                             Tel: (404) 855-3867
                                             Fax: (770) 462-3299
                                           KENT & RISLEY LLC
                                           5755 N Point Pkwy Ste 57
                                           Alpharetta, GA 30022

                                           Attorneys for Plaintiff




                                      10
